DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 12 last paragraph and page 13 second paragraph, filed 03/22/2022, with respect to the rejection(s) of claim(s) 1 and 10 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection of claims 1 and 10, and dependents thereof, is made in view of Lindner (EP0050227 – previously of record) and Adachi (JPS31239926 – previously of record).
Applicant’s arguments appear to disregard the previously cited Lindner and Adachi references, see Office Action dated 05/08/2019. Applicant is encouraged to schedule a telephonic interview if anything concerning these references or this Office Action is unclear.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitation(s) interpreted under 35 U.S.C. 112(f) is/are: 
“bearing means” in claims 1, 5, 6, 10, and 12.
“retention device” in claims 1, 2, 5, 9,  and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In reference to claims 3, 4, and 11:
Claims 3 and 11 contain the limitation “an eyelet” while the parent claim of each contains the limitation “an eyelet or…” It is unclear whether the “an eyelet” of claims 3 and 11 is limited to the same eyelet of the parent claim or could be a different eyelet. For the purposes of examination, the dependent “an eyelet” is interpreted as being the same eyelet and eliminates the alternative “bearing means” of the parent claim.
Claim 4 is rejected as depending from an indefinite claim.

In reference to claims 5, 6, and 12:
Claims 5 and 12 contain the limitation “a bearing means” while the parent claim of each contains the limitation “a bearing means.” It is unclear whether the “a bearing means” of claims 5 and 12 is limited to the same bearing means of the parent claim or could be a different bearing means. For the purposes of examination, the dependent “a bearing means” is interpreted as being the same bearing means and eliminates the alternative “an eyelet” of the parent claim.
Claim 5 is rejected as depending from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 9, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (US20060034971) in view of Kehlenbeck (20170266895 – previously of record) and Lindner (EP0050227 – previously of record).

In reference to claims 1 and 3:
Olsen discloses a production mold for a rotor blade of a wind turbine (abstract) comprising: 
a first mold half-shell comprising a first open side and a first periphery arranged in a first retaining device (first mold part 2); and 
a second mold half-shell comprising a second open side and a second periphery arranged in a second retaining device (second mold part 4); and 
a length adjustable spacer mounted in a fixed position on the first retaining device and the second retaining device (para 0029)(the guide rods hold the upper mold at a fixed position when the hinge mechanism is disengaged and further as the parts engage and the glue positioned between the blade shell halves cures); 
wherein the first retaining device is connected to the second retaining device in an articulated manner such that the first retaining device and the second retaining device are movable from an open position, in which the second mold half-shell is beside the first mold half-shell and the first open side and the second open side are oriented upward, to a closed position, in which the second mold half-shell is above the first mold half-shell with the first open side oriented toward the second open side such that the length adjustable spacer forms a gap running between the first periphery of first mold half-shell and the second periphery of the second mold half-shell and the gap extends both along the width and along the longitudinal direction of the peripheries over the entire extension of the peripheries of the mold half-shells being arranged one upon the other (para 0029);
the spacer comprises two pressure-exerting elements (Fig. 2 numerals 9 and 10) which come in contact with one another when the two peripheries are at a predetermined distance from one another and form the gap (Fig. 3);
wherein the first rotor-blade half-shell is produced inside the first mold half-shell (para 0027);
wherein the second rotor-blade half-shell is produced inside the second mold half-shell (para 0027),
wherein the first and second peripheries of the first and second mold half-shells and the first and second rotor-blade peripheries of the first and second rotor-blade half-shells are aligned with one another in the closed mold (“and the two blade shell halves may be glued together along the edges”; paras 0026-0027).
Olsen does not disclose a plurality of closures where each closure of the plurality of closures comprises a first component arranged on the first retaining device and a second component arranged on the second retaining device, such that the opening and closing of each closure of the plurality of closures is by at least one actuator effecting two separate movements of either one or both of the first component and the second component or wherein the first and the second mold half-shells do not contact each other. However, this is taught by Kehlenbeck. Kehlenbeck teaches a mold assembly for adhesively bonding rotor blade shell halves (abstract, para 0020). Kehlenbeck further discloses a plurality of closures, wherein each closure of the plurality of closures comprises a first component arranged on the first retaining device and a second component arranged on the second retaining device, such that the opening and closing of each closure of the plurality of closures is by at least one actuator (paras 0054-0060), effecting two separate movements of either one or both of the first component and the second component (paras 0053 and 0070-0072) in order to obtain a tensile force absorbing connection (para 0013). Kehlenbeck further discloses that the spacing between the mold peripheries 33, 34, referred to as the adhesive gap, can be set and maintained by way of sensors or mechanical detents (para 0072).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the mold of Olsen with the locking mechanism of Kehlenbeck in order to obtain a mold which has a locking mechanism for absorbing tensile forces.
Modified Olsen does not teach that the components of each of the closures comprise an eyelet driven by the first actuator and bolt driven by a second actuator.  However, this is taught by Lindner. Lindner teaches a mold locking device comprising an eyelet arranged on a rod and driven by a first actuator (see locking hole 43, rod 42, and actuator 41 in Figure 10) and bolt driven by a second actuator (see rod 46 and actuator 45 in Figure 10), wherein the bolt is in the eyelet in a closed state and the bolt is out of the eyelet in an open state (see Figures 10 and 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mold taught by modified Olsen by using the locking mechanism taught by Lindner as a matter of simple substitution of one known element for another to yield predictable results – i.e. the mold half-shells are releasably locked into a desired position.  See MPEP 2143(I)(B).  As modified by Frazier, the length-adjustable spacer would limit closure such that a desired adhesive thickness is reached (see 0023).
While modified Olsen does not explicitly teach that the adhesive gap of Kehlenbeck allows excess liquid adhesive to be conducted through the gap, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114.II). Alternatively, any adhesive that is “excess” given the spacing set will necessarily flow out through the gap established.

In reference to claim 2:
In addition to the discussion of claim 1, above, Olsen further discloses wherein the first retaining device comprises a first framework and the second retaining device comprises a second framework (See Figs. 2-3 showing the exterior of the mold parts). Modified Olsen does not teach that the framework is steel, as required by the interpretation of the limitations under 35 U.S.C. 112(f).  However, one of skill in the art recognizes that steel is conventionally used as the material of construction for molds and supporting devices for molds because of its high strength.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used steel frameworks as the first and second retaining devices as a matter of combining prior art elements according to known methods to achieve predictable results – i.e. a structural support for the mold half-shells.  See MPEP 2143(I)(A).

In reference to claim 4:
In addition to the discussion of claim 3, above, Lindner teaches that the eyelet is arranged on a rod that extends the eyelet (see Figures 10 and 11), but does not teach that the rod rotates the eyelet.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the rod to rotate the eyelet for the benefit of adapting the position of the eyelet to accommodate imperfect alignment of the bolt with the eyelet and/or to allow the eyelet to be positioned such that it would not interfere with other parts of the mold assembly during opening and closing operations.  See also MPEP 2144.04(V)(D).

In reference to claim 9:
In addition to the discussion of claim 1, above, Olsen further discloses wherein the length adjustable spacer comprises a first pressure-exerting element mounted in a fixed position on the first retaining device and a second pressure-exerting element mounted in a fixed position on the second retaining device, and wherein the first pressure-exerting element abuts the second pressure-exerting element in the closed position (para 0029; Fig. 3).

In reference to claims 10 and 11:
Olsen discloses a method of producing a rotor blade of a wind turbine (abstract) comprising: 
producing a first rotor-blade half-shell in a first mold half- shell (first mold part 2) and a second rotor-blade half-shell in a second mold half- shell (second mold part 4); and 
a first mold half-shell comprising a first open side and a first periphery arranged in a first retaining device (first mold part 2); and 
a second mold half-shell comprising a second open side and a second periphery arranged in a second retaining device (second mold part 4); and 
a length adjustable spacer mounted in a fixed position on the first retaining device and the second retaining device (para 0029)(the guide rods hold the upper mold at a fixed position when the hinge mechanism is disengaged and further as the parts engage and the glue positioned between the blade shell halves cures); 
the spacer comprises two pressure-exerting elements (Fig. 2 numerals 9 and 10) which come in contact with one another when the two peripheries are at a predetermined distance from one another and form the gap (Fig. 3);
wherein the first retaining device is connected to the second retaining device in an articulated manner such that the first retaining device and the second retaining device are movable from an open position, in which the second mold half-shell is beside the first mold half-shell and the first open side and the second open side are oriented upward, to a closed position, in which the second mold half-shell is above the first mold half-shell with the first open side oriented toward the second open side such that the length adjustable spacer forms a gap running between the first periphery of first mold half-shell and the second periphery of the second mold half-shell and the gap extends both along the width and along the longitudinal direction of the peripheries over the entire extension of the peripheries of the mold half-shells being arranged one upon the other (para 0029).
Olsen does not disclose a plurality of closures where each closure of the plurality of closures comprises a first component arranged on the first retaining device and a second component arranged on the second retaining device, such that the opening and closing of each closure of the plurality of closures is by at least one actuator effecting two separate movements of either one or both of the first component and the second component or wherein the first and the second mold half-shells do not contact each other. However, this is taught by Kehlenbeck. Kehlenbeck teaches a mold assembly for adhesively bonding rotor blade shell halves (abstract, para 0020). Kehlenbeck further discloses a plurality of closures, wherein each closure of the plurality of closures comprises a first component arranged on the first retaining device and a second component arranged on the second retaining device, such that the opening and closing of each closure of the plurality of closures is by at least one actuator (paras 0054-0060), effecting two separate movements of either one or both of the first component and the second component (paras 0053 and 0070-0072) in order to obtain a tensile force absorbing connection (para 0013). Kehlenbeck further discloses that the spacing between the mold peripheries 33, 34, referred to as the adhesive gap, can be set and maintained by way of sensors or mechanical detents (para 0072).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the mold of Olsen with the locking mechanism of Kehlenbeck in order to obtain a mold which has a locking mechanism for absorbing tensile forces.
Modified Olsen does not teach that the components of each of the closures comprise an eyelet driven by the first actuator and bolt driven by a second actuator.  However, this is taught by Lindner. Lindner teaches a mold locking device comprising an eyelet arranged on a rod and driven by a first actuator (see locking hole 43, rod 42, and actuator 41 in Figure 10) and bolt driven by a second actuator (see rod 46 and actuator 45 in Figure 10), wherein the bolt is in the eyelet in a closed state and the bolt is out of the eyelet in an open state (see Figures 10 and 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mold taught by modified Olsen by using the locking mechanism taught by Lindner as a matter of simple substitution of one known element for another to yield predictable results – i.e. the mold half-shells are releasably locked into a desired position.  See MPEP 2143(I)(B).  As modified by Frazier, the length-adjustable spacer would limit closure such that a desired adhesive thickness is reached (see 0023).
While modified Olsen does not explicitly teach that the adhesive gap of Kehlenbeck allows excess liquid adhesive to be conducted through the gap, any adhesive that is “excess” given the spacing set will necessarily be allowed to flow out through the gap established.

Claims 1, 2, 5, 6, 9, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (US20060034971 – previously of record) in view of Kehlenbeck (20170266895 – previously of record) and Adachi (JPS31239926 – previously of record).

In reference to claims 1, 5, and 6:
Olsen discloses a production mold for a rotor blade of a wind turbine (abstract) comprising: 
a first mold half-shell comprising a first open side and a first periphery arranged in a first retaining device (first mold part 2); and 
a second mold half-shell comprising a second open side and a second periphery arranged in a second retaining device (second mold part 4); and 
a length adjustable spacer mounted in a fixed position on the first retaining device and the second retaining device (para 0029)(the guide rods hold the upper mold at a fixed position when the hinge mechanism is disengaged and further as the parts engage and the glue positioned between the blade shell halves cures); 
wherein the first retaining device is connected to the second retaining device in an articulated manner such that the first retaining device and the second retaining device are movable from an open position, in which the second mold half-shell is beside the first mold half-shell and the first open side and the second open side are oriented upward, to a closed position, in which the second mold half-shell is above the first mold half-shell with the first open side oriented toward the second open side such that the length adjustable spacer forms a gap running between the first periphery of first mold half-shell and the second periphery of the second mold half-shell and the gap extends both along the width and along the longitudinal direction of the peripheries over the entire extension of the peripheries of the mold half-shells being arranged one upon the other (para 0029);
the spacer comprises two pressure-exerting elements (Fig. 2 numerals 9 and 10) which come in contact with one another when the two peripheries are at a predetermined distance from one another and form the gap (Fig. 3);
wherein the first rotor-blade half-shell is produced inside the first mold half-shell (para 0027);
wherein the second rotor-blade half-shell is produced inside the second mold half-shell  (para 0027),
wherein the first and second peripheries of the first and second mold half-shells and the first and second rotor-blade peripheries of the first and second rotor-blade half-shells are aligned with one another in the closed mold (“and the two blade shell halves may be glued together along the edges”; paras 0026-0027).
Olsen does not disclose a plurality of closures where each closure of the plurality of closures comprises a first component arranged on the first retaining device and a second component arranged on the second retaining device, such that the opening and closing of each closure of the plurality of closures is by at least one actuator effecting two separate movements of either one or both of the first component and the second component or wherein the first and the second mold half-shells do not contact each other. However, this is taught by Kehlenbeck. Kehlenbeck teaches a mold assembly for adhesively bonding rotor blade shell halves (abstract, para 0020). Kehlenbeck further discloses a plurality of closures, wherein each closure of the plurality of closures comprises a first component arranged on the first retaining device and a second component arranged on the second retaining device, such that the opening and closing of each closure of the plurality of closures is by at least one actuator (paras 0054-0060), effecting two separate movements of either one or both of the first component and the second component (paras 0053 and 0070-0072) in order to obtain a tensile force absorbing connection (para 0013). Kehlenbeck further discloses that the spacing between the mold peripheries 33, 34, referred to as the adhesive gap, can be set and maintained by way of sensors or mechanical detents (para 0072).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the mold of Olsen with the locking mechanism of Kehlenbeck in order to obtain a mold which has a locking mechanism for absorbing tensile forces.
Modified Olsen does not teach that the components of the closures comprise a rotatable extension are driven by the first actuator oriented toward the second mold half-shell that rests on a bearing means arranged on the second retaining device.  Adachi teaches a mold locking device comprising a rotatable extension arm arranged on a rod and driven by a first actuator (see hook 15, arm 14, and cylinder 9 in Figure 1), wherein the rotatable extension arm is arranged on a first mold half and oriented toward a second mold half (see Figure 1), and wherein the rotatable extension arm rests on a bearing surface arranged on the second mold half in the closed state (see Figure 4) and is oriented away from the second mold half in an open state (see Figures 2 and 7).  As taught by Adachi, the extension arm is rotatably positioned above the bearing surface and then displaced in a translator manner toward the bearing surface (see Figures 2-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mold taught by Kehlenbeck by using the locking mechanism taught by Adachi as a matter of simple substitution of one known element for another to yield predictable results – i.e. the mold half-shells are releasably locked into a desired position.  See MPEP 2143(I)(B).  The bearing surface taught by Adachi read on the recited bearing means disclosed by Applicant under 35 U.S.C. 112(f).
While modified Olsen does not explicitly teach that the adhesive gap of Kehlenbeck allows excess liquid adhesive to be conducted through the gap, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114.II). Alternatively, any adhesive that is “excess” given the spacing set will necessarily flow out through the gap established.

In reference to claim 2:
In addition to the discussion of claim 1, above, Olsen further discloses wherein the first retaining device comprises a first framework and the second retaining device comprises a second framework (See Figs. 2-3 showing the exterior of the mold parts). Modified Olsen does not teach that the framework is steel, as required by the interpretation of the limitations under 35 U.S.C. 112(f).  However, one of skill in the art recognizes that steel is conventionally used as the material of construction for molds and supporting devices for molds because of its high strength.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used steel frameworks as the first and second retaining devices as a matter of combining prior art elements according to known methods to achieve predictable results – i.e. a structural support for the mold half-shells.  See MPEP 2143(I)(A).

In reference to claim 9:
In addition to the discussion of claim 1, above, Olsen further discloses wherein the length adjustable spacer comprises a first pressure-exerting element mounted in a fixed position on the first retaining device and a second pressure-exerting element mounted in a fixed position on the second retaining device, and wherein the first pressure-exerting element abuts the second pressure-exerting element in the closed position (para 0029; Fig. 3).

In reference to claims 10 and 12:
Olsen discloses a method of producing a rotor blade of a wind turbine (abstract) comprising: 
producing a first rotor-blade half-shell in a first mold half- shell (first mold part 2) and a second rotor-blade half-shell in a second mold half- shell (second mold part 4); and 
a first mold half-shell comprising a first open side and a first periphery arranged in a first retaining device (first mold part 2); and 
a second mold half-shell comprising a second open side and a second periphery arranged in a second retaining device (second mold part 4); and 
a length adjustable spacer mounted in a fixed position on the first retaining device and the second retaining device (para 0029)(the guide rods hold the upper mold at a fixed position when the hinge mechanism is disengaged and further as the parts engage and the glue positioned between the blade shell halves cures); 
the spacer comprises two pressure-exerting elements (Fig. 2 numerals 9 and 10) which come in contact with one another when the two peripheries are at a predetermined distance from one another and form the gap (Fig. 3);
wherein the first retaining device is connected to the second retaining device in an articulated manner such that the first retaining device and the second retaining device are movable from an open position, in which the second mold half-shell is beside the first mold half-shell and the first open side and the second open side are oriented upward, to a closed position, in which the second mold half-shell is above the first mold half-shell with the first open side oriented toward the second open side such that the length adjustable spacer forms a gap running between the first periphery of first mold half-shell and the second periphery of the second mold half-shell and the gap extends both along the width and along the longitudinal direction of the peripheries over the entire extension of the peripheries of the mold half-shells being arranged one upon the other (para 0029).
Olsen does not disclose a plurality of closures where each closure of the plurality of closures comprises a first component arranged on the first retaining device and a second component arranged on the second retaining device, such that the opening and closing of each closure of the plurality of closures is by at least one actuator effecting two separate movements of either one or both of the first component and the second component or wherein the first and the second mold half-shells do not contact each other. However, this is taught by Kehlenbeck. Kehlenbeck teaches a mold assembly for adhesively bonding rotor blade shell halves (abstract, para 0020). Kehlenbeck further discloses a plurality of closures, wherein each closure of the plurality of closures comprises a first component arranged on the first retaining device and a second component arranged on the second retaining device, such that the opening and closing of each closure of the plurality of closures is by at least one actuator (paras 0054-0060), effecting two separate movements of either one or both of the first component and the second component (paras 0053 and 0070-0072) in order to obtain a tensile force absorbing connection (para 0013). Kehlenbeck further discloses that the spacing between the mold peripheries 33, 34, referred to as the adhesive gap, can be set and maintained by way of sensors or mechanical detents (para 0072).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the mold of Olsen with the locking mechanism of Kehlenbeck in order to obtain a mold which has a locking mechanism for absorbing tensile forces.
Modified Olsen does not teach that the components of the closures comprise a rotatable extension are driven by the first actuator oriented toward the second mold half-shell that rests on a bearing means arranged on the second retaining device.  Adachi teaches a mold locking device comprising a rotatable extension arm arranged on a rod and driven by a first actuator (see hook 15, arm 14, and cylinder 9 in Figure 1), wherein the rotatable extension arm is arranged on a first mold half and oriented toward a second mold half (see Figure 1), and wherein the rotatable extension arm rests on a bearing surface arranged on the second mold half in the closed state (see Figure 4) and is oriented away from the second mold half in an open state (see Figures 2 and 7).  As taught by Adachi, the extension arm is rotatably positioned above the bearing surface and then displaced in a translator manner toward the bearing surface (see Figures 2-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mold taught by Kehlenbeck by using the locking mechanism taught by Adachi as a matter of simple substitution of one known element for another to yield predictable results – i.e. the mold half-shells are releasably locked into a desired position.  See MPEP 2143(I)(B).  The bearing surface taught by Adachi read on the recited bearing means disclosed by Applicant under 35 U.S.C. 112(f).
While modified Olsen does not explicitly teach that the adhesive gap of Kehlenbeck allows excess liquid adhesive to be conducted through the gap, any adhesive that is “excess” given the spacing set will necessarily be allowed to flow out through the gap established.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742